DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
3.	Claims 1, 4, 7, 9-11, 13, 15-17, 19-20, 22-23, 25-26  are pending. Claims 1, 4, 7, 9-11, 13, 15-17, 22-23, 25-26 are under examination on the merits. Claims 1, 4 are amended. Claims 3,12 are cancelled. Claims 2, 5-6, 8,14, 18,21, 24 are previously cancelled. Claims 19-20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with  Ryan Dean on 07/13/2022 to amend claim 25. Claims 19-20 are rejoined. All the claims renumbered accordingly. 
Claims 1, 4, 7, 9-11, 13, 15-17, 22-23, 25-26 are allowable. Claims 19-20 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 18-20) and Group II (claims 18, 22-23, 25-26), as set forth in the Office action mailed on 04/29/2021, is hereby withdrawn and claims 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
5.1	 Claim 25 (Page 3/4, marked as Page 4, claims dated 05/23/2022) has been replaced by –
	25.	The supporting matrix according to claim 22, wherein the at least one optical component comprises a waveguide, a waveguide interconnection, a resonant cavity, and/or an optical filter. –

Allowable Subject Matter
6.	Claims 1, 4, 7, 9-11, 13, 15-17, 19-20, 22-23, 25-26  are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Maldovan et al., Diamond-structured photonic crystals, nature materials, Vol. 3, SEPTEMBER 2004, 593-600 (hereinafter “Maldovan”).
Maldovan teaches a composition comprising a three-dimensional a trivalent network, wherein the network defines a connected network comprising a plurality of vertices which are interconnected by cross members such that each cross member directly connects two vertices and the network comprises a plurality of trihedra, wherein each trihedron comprises a central vertex which is directly connected to three outer vertices such that each trihedron defines three skew angles which is the angle between the normal of a plane, comprising the central vertex of the trihedron and two of the outer vertices, and between a cross member which directly connects the central vertex and the remaining outer vertex of the trihedron which does not form the plane, and any first and second trihedra comprising one shared cross member and two shared vertices define a dihedral angle which is the angle between the normal to a first plane, defined by a central vertex and two outer vertices of the first trihedron, wherein the two outer vertices which define the first plane do not comprise the second trihedron, and the normal to a second plane, defined by a central vertex and two outer vertices of the second trihedron, wherein the two outer vertices which define the second plane do not comprise the first trihedron, wherein the dihedral angle is greater than or equal to 90°, wherein at least 90% of the skew angles within the network define an angle between 70° and 110°, and/or at least 90% of the dihedral angles within the network define an angle between 92° and 155°, such that the trivalent network reduces within a particular frequency range (ωc±Δωc) the number of modes of electromagnetic radiation passing through the network. Maldovan does not expressly teach the amorphous trivalent network composition, wherein the amorphous trivalent network defines a band gap having a width of at least 5%. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed composition comprising a three-dimensional amorphous trivalent network, wherein the network defines a connected network comprising a plurality of vertices which are interconnected by cross members such that each cross member directly connects two vertices and the network comprises a plurality of trihedra, wherein each trihedron comprises a central vertex which is directly connected to three outer vertices such that each trihedron defines three skew angles, a skew angle being the angle between the normal of a plane, comprising the central vertex of the trihedron and two of the outer vertices, and between a cross member which directly connects the central vertex and the remaining outer vertex of the trihedron which does not form the plane, and any first and second trihedra comprising one shared cross member and two shared vertices define a dihedral angle which is the angle between the normal to a first plane, defined by a central vertex and two outer vertices of the first trihedron, wherein the two outer vertices which define the first plane do not comprise the second trihedron, and the normal to a second plane, defined by a central vertex and two outer vertices of the second trihedron, wherein the two outer vertices which define the second plane do not comprise the first trihedron, wherein the dihedral angle is greater than or equal to 90°, wherein at least 90% of the skew angles within the network define an angle between 70° and 110° and at least 90% of the dihedral angles within the network define an angle between 92° and 155° such that the amorphous trivalent network reduces within a particular frequency range (ωc ± Δωc) the number of modes of electromagnetic radiation passing through the network, wherein the amorphous trivalent network defines a band gap having a width of at least 5%.

The embodiment provides a composition comprising a three-dimensional amorphous trivalent network which reduces the number of modes within a particular frequency range (ωc ± Δωc). The embodiment also extends to use of the composition as a structural coloration material and a paint, dye or fabric comprising the structural coloration material. Additionally, the embodiment extends to use of the composition as an optical filter or as a supporting matrix configured to define at least one optical component, such as a frequency filter, light-guiding structure for a telecommunications application, an optical computer chip, an optical micro-circuit or a laser comprising the supporting matrix. Accordingly, the presently claimed invention as defined by claims 11, 4, 7, 9-11, 13, 15-17, 19-20, 22-23, 25-26  is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/13/2022